Dimitrios Christie v. W. Allyn Hoaglund















IN THE
TENTH COURT OF APPEALS
 

No. 10-03-057-CV

     DIMITRIOS CHRISTIE,
                                                                              Appellant
     v.

     W. ALLYN HOAGLUND,
                                                                              Appellee
 

From the 334th District Court
Harris County, Texas
Trial Court # 01-19676
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      Dimitrios Christie filed suit against W. Allyn Hoaglund for legal malpractice.  A jury
rendered a take-nothing verdict, and the court rendered judgment in accordance with the verdict. 
Christie appealed.  Christie has now filed a motion to dismiss his appeal.
      Rule of Appellate Procedure 42.1(a)(2) provides:
(a)  The appellate court may dispose of an appeal as follows:
(1)  On Motion of Appellant.  In accordance with a motion of appellant, the
court may dismiss the appeal or affirm the appealed judgment or order unless
such disposition would prevent a party from seeking relief to which it would
otherwise be entitled.  
Tex. R. App. P. 42.1(a)(2).
      Christie’s dismissal motion complies with the requirements of the appellate rules.  Hoaglund
has not filed a response.  Accordingly, we dismiss the appeal with costs to be taxed against
Christie.

                                                             PER CURIAM

Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Appeal dismissed
Opinion delivered and filed March 19, 2003
[CV06]